



EXHIBIT 10.75
June 30, 2016
Judith A. Sonnett
c/o Hexion Inc.
180 East Broad Street
Columbus, Ohio 43215-3799
 


Dear Judy:
This letter agreement (this “Agreement”) sets forth certain terms and conditions
relating to your retirement from Hexion Inc., a New Jersey corporation (the
“Company”).
For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Company and you
hereby agree as follows:
1.     Retirement.


(a)You shall remain continuously employed in active service through and
including July 1, 2016 (the “Retirement Date”). Effective as of the Retirement
Date and without further action by any person, your employment with the Company
shall end and you shall be deemed to have relinquished any and all titles,
positions and appointments with the Company, Hexion Holdings LLC (“Parent”) or
any of their respective subsidiaries or affiliates (collectively, the “Company
Group”), whether as an officer, director, employee, consultant, agent, trustee
or otherwise. You agree to execute such documents promptly as may be requested
by the Company to evidence your separation from employment and cessation of
service on the Retirement Date. The parties agree that the cessation of your
employment is due to your voluntary resignation upon retirement.


(b)You shall be entitled to receive the following, provided that your receipt of
the payments and benefits referenced in Sections 1(b)(iv) and (v) below are
subject to your satisfaction of the conditions in Section 1(d) hereof:


(i)
continued payments of your annual base salary through the Retirement Date;



(ii)
prompt payment in respect of any accrued but unused vacation for the period
beginning on January 1, 2016 and ending on the Retirement Date;



(iii)
prompt reimbursement of expenses incurred in the course of and for the purposes
of your employment that have been submitted prior to, and are unpaid as of, the
Retirement Date, or have been properly submitted within 30 days following the
Retirement Date;



(iv)
payment of incentive bonus under Parent’s 2016 Incentive Compensation Plan,
prorated for the period January 1, 2016 through your Retirement Date, as if you
had remained employed through the payment date and subject to achievement of the
applicable performance targets and other terms and conditions of the plan, such
incentive bonus to be payable in 2017 in a lump sum at the same time bonuses are
generally paid to other incentive plan participants;



(v)
payment of the remaining portion of your “Target Award” under Section 3(c) of
the 2014 Cash-Based Long-Term Incentive Award Agreement between the Company and
you, granted under Parent’s Long-Term Cash Incentive Plan, in April 2017 or such
later date in the event the April 2017 payment is delayed for other plan
participants, as if you had remained employed through the payment date and
subject to the other terms and conditions of the plan and your award agreement;



(vi)
the Health & Welfare Benefits and Retirement Benefits as set forth in the Total
Rewards Information document prepared for and provided to you;



(vii)
issuance of your 6,000 vested deferred restricted units granted under the 2007
LTIP (defined below), in accordance with the terms thereof.



(c)You have received equity awards under the Hexion LLC 2007 Long-Term Incentive
Plan (the “2007 LTIP”) and the Momentive Performance Materials Holdings LLC 2011
Equity Incentive Plan (the “2011 Plan”), which are set forth in the Total
Rewards Information document prepared for and provided to you. With respect to
those awards, we agree, subject to your satisfaction of the conditions in
Section 1(d) hereof, that:


(i)
with respect to your option granted pursuant to your February 23, 2011 award
agreement under the 2011 Plan, notwithstanding anything in such award agreement
to the contrary:






--------------------------------------------------------------------------------







(A)     the unvested Tranche B and Tranche C portions of your option with
respect to 229,942 Common Units in Parent granted pursuant thereto shall
continue to be eligible to vest on the terms and conditions set forth in such
award agreement, as if you had remained employed through the earlier of (i) the
applicable vesting date and (ii) December 31. 2020; and
(B)     the vested Tranche A portion of your option with respect to 229,944
Common Units in Parent granted pursuant thereto, as well as any unvested Tranche
B and Tranche C portions of your option which may become vested, shall remain
exercisable and shall expire on December 31, 2020, subject to earlier
cancellation under the 2011 Equity Plan;
(ii)
with respect to your option granted pursuant to your March 8, 2013 award
agreement under the 2011 Plan, notwithstanding anything in such award agreement
to the contrary:



(A)     the unvested portion of your option with respect to 91,819 Common Units
in Parent granted pursuant thereto shall continue to be eligible to vest on
December 31, 2016 in accordance with the terms and conditions set forth in such
award agreement, as if you had remained employed through such date; and
(B)    the vested portion of your option with respect to 275,457 Common Units in
Parent granted pursuant thereto, as well as the unvested portion of your option
which becomes vested on December 31, 2016, shall remain exercisable and shall
expire on December 31, 2020, subject to earlier cancellation under the 2011
Equity Plan; and
(iii)
your 76,648 unvested Tranche B and Tranche C restricted deferred units granted
pursuant to your February 23, 2011 award agreement under the 2011 Plan, as well
as your 290,012 unvested Tranche A restricted deferred units granted pursuant to
your March 8, 2013 award agreement under the 2011 Plan, shall continue to be
eligible to vest on the terms and conditions set forth in the respective award
agreements, as if you had remained employed, through the earlier of (i) the
applicable vesting date and (ii) December 31, 2020.



(iv)
your 18,000 unvested options granted pursuant to the 2007 LTIP shall continue to
be eligible to vest on the terms and conditions set forth in the award agreement
and the plan, as if you had remained employed, through the earlier of (i) the
applicable vesting date and (ii) December 31, 2017.



You currently hold 76,647 Common Units in Parent acquired from previously
settled restricted deferred units, which shall remain unaffected by your
separation from employment.
For the avoidance of doubt, the parties intend that the extended term of your
options as described above shall be compliant with Section 409A of the U.S.
Internal Revenue Code, as amended, and in no event shall such term be extended
beyond the original expiration date of such option.
(d)    Notwithstanding anything to the contrary herein, in order to receive the
payments and benefits referenced in Sections 1(b)(iv), 1(b)(v) and 1(c), you
must:


(i)     enter into this Agreement on July 1, 2016 and not revoke the Release (as
defined in Section 4(a) hereof) prior to the expiration of the applicable
Revocation Period (as defined in Section 4(f) hereof), such that the Release
shall be effective and irrevocable no later than July 9, 2016; and


(ii)     continue compliance with the terms and conditions set forth herein
(including, without limitation, Section 2 hereof).


(e)    You acknowledge and agree that, except as otherwise set forth in this
Agreement, no member of the Company Group owes you any additional payments,
compensation, remuneration, bonuses, incentive payments, benefits, profits
interests, stock options, warrants, restricted stock units, other equity or
equity-based awards, severance, reimbursement of expenses or commissions of any
kind whatsoever, whether under contract or arising under applicable law or
regulations.


(f)     You acknowledge and agree that the continued payment of any and all
payments and benefits to which you are entitled under this Agreement are
conditional upon and subject to your compliance with the restrictive covenants
set forth in the Nondisclosure, Fair Competition and Inventions Agreement for
2010 and Beyond dated May 25, 2010 (the “Restrictive Covenants”). In the event
of your breach of any of the Restrictive Covenants, in addition to any other
remedy which may be available at law or in equity, unless otherwise expressly
provided by applicable law, the Company’s obligation to make further payments
under this Agreement shall cease upon the date of such breach.


2.     Agreements and Acknowledgements. As an inducement to the willingness of
the Company to enter into this Agreement, and as a condition to the Company’s
agreements under Section 1 above, you hereby agree as follows:


        





--------------------------------------------------------------------------------





(a)     Communications. The Company and you shall cooperate with respect to
communications you may have with employees, clients, trade associations, the
press, media, analysts, or current or potential debt or equity investors in any
member of the Company Group with respect to the confidential business of the
Company Group, and your employment with (and separation from) the Company,
including, without limitation, communications with respect to the terms,
conditions and circumstances of this Agreement.


(b)     Authority. Effective as of the date hereof, you shall have no authority
to act on behalf of any member of the Company Group, and shall not hold yourself
out as having such authority, enter into any agreement or incur any obligations
on behalf of any member of the Company Group, commit any member of the Company
Group in any manner or otherwise act in an executive or other decision-making
capacity with respect to any member of the Company Group.


(c)     Return of Property. As of the Retirement Date, you shall have delivered
to the Company and retained no copies of any notes, memoranda, specifications,
devices, formulas, records, files, lists, drawings, documents, models,
equipment, property, computer, software or intellectual property relating to the
businesses of the Company Group, in whatever form (including electronic), and
all copies thereof, that were received or created by you while an employee of
the Company Group (including, without limitation, Confidential Information and
Inventions). You agree that all such material is and shall remain the property
of the Company Group. You may nonetheless retain copies of documents relating to
your compensation or your personal entitlements and obligations.


(d)Confidentiality. You agree that the terms of this Agreement are confidential
and you agree not to disclose any information contained in this Agreement to
anyone, other than to your lawyer, financial advisor or immediate family members
(all of whom shall agree to keep the terms of this Agreement confidential), to
enforce this Agreement, to respond to a valid subpoena or other legal process or
as required by law; provided, that, to the extent permitted by law, you will
notify the Company prior to any such disclosure.


3.     No Effect on Other Rights and Obligations.


Except as otherwise specifically provided in this Agreement, nothing in this
Agreement is intended to modify any rights to which you may be entitled under
the by-laws and other constituent documents of any member of the Company Group.
4.     Release of Claims.


(a)     You, on your own behalf and on behalf of your descendants, dependents,
heirs, executors and administrators and permitted assigns, past and present (the
“Releasors”), in consideration for the amounts payable and benefits to be
provided to you hereunder, hereby unconditionally and irrevocably (subject to
Section 4(f)) covenant not to sue or pursue any litigation against, and waive,
release and discharge the Company, its direct and indirect parent, assigns,
subsidiaries, affiliates (including, without limitation, Parent), predecessors
and successors, and the past and present shareholders, partners, employees,
officers, directors, members, representatives and agents of any of them
(collectively, the “Releasees”), from any and all claims, demands, rights,
judgments, defenses, actions, charges or causes of action whatsoever, of any and
every kind and description, whether known or unknown, accrued or not accrued,
that you ever had, now have or shall or may have or assert in the future, by
reason of facts or omissions which have occurred on or prior to the date you
sign this Agreement, against the Releasees (collectively, “Claims”), including,
without limiting the generality of the foregoing, (x) any and all Claims
relating to your employment with the Company Group or the separation therefrom
or your service as an officer or director of any member of the Company Group or
the separation from such service, including, without limiting the generality of
the foregoing, any claims, demands, rights, judgments, defenses, actions,
charges or causes of action related to employment or separation from employment
or that arise out of or relate in any way to the Age Discrimination in
Employment Act of 1967 (“ADEA,” a law that prohibits discrimination on the basis
of age), the National Labor Relations Act, the Civil Rights Act of 1991, the
Americans With Disabilities Act of 1990, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974, the Family and
Medical Leave Act of 1993, the Fair Labor Standards Act of 1938, the
Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state and local
laws relating to discrimination on the basis of age, sex or other protected
class, all claims under Federal, state or local laws for express or implied
breach of contract, wrongful discharge, defamation, intentional infliction of
emotional distress, whistleblowing, and any related claims for attorneys’ fees
and costs and (y) any and all Claims with respect to any equity, equity-based or
other incentive compensation, other than any vested equity and other rights
retained by you pursuant to Section 1(c) hereof (the “Release”); provided,
however, that nothing herein shall release the Company from any of its
obligations to you under this Agreement (including, without limitation, its
obligation to pay the amounts and provide the benefits upon which this Release
is conditioned), any rights you may have as a holder of Common Units in Parent
under Parent’s Limited Liability Agreement, any rights you may have under the
Company’s 401(k) plan, any rights you may have to indemnification under any
insurance coverage or other benefits under any directors and officers insurance
or similar policies, or any rights which may not be released as a matter of law.


(b)     You further agree that this Section 4 may be pleaded as a full defense
to any action, suit or other proceeding for Claims that is or may be initiated,
prosecuted or maintained by you or your heirs or assigns. You understand and
confirm that you are executing this Agreement voluntarily and knowingly, but
that this Section 4 does not affect your right to claim otherwise under ADEA. In
addition, you shall not be precluded by this Section 4 from filing a charge with
any relevant Federal, state or local administrative agency, but you agree to
waive your rights with respect to any monetary or other financial relief arising
from any such administrative proceeding.


        





--------------------------------------------------------------------------------





(c)     In furtherance of the agreements set forth above, you hereby expressly
waive and relinquish any and all rights under any applicable statute, doctrine
or principle of law restricting the right of any person to release claims that
such person does not know or suspect to exist at the time of executing a
release, which claims, if known, may have materially affected such person’s
decision to give such a release. In connection with such waiver and
relinquishment, you acknowledge that you are aware that you may hereafter
discover claims presently unknown or unsuspected, or facts in addition to or
different from those that you now know or believe to be true, with respect to
the matters released herein. Nevertheless, it is your intention to fully,
finally and forever release all such matters, and all claims relating thereto,
that now exist, may exist or theretofore have existed, as specifically provided
herein. The parties hereto acknowledge and agree that this waiver shall be an
essential and material term of the release contained above. Nothing in this
paragraph is intended to expand the scope of the release as specified herein.


(d)     You represent and acknowledge that none of the Releasors have filed any
complaint, charge, claim or proceeding, against any of the Releasees before any
local, state or federal agency, court or other body (each individually, an
“Action”). You represent that you are not aware of any basis on which such an
Action could reasonably be instituted. You further acknowledge and agree that
(i) you will not initiate or cause to be initiated on your behalf any Action and
will not participate in any Action, in each case, except as required by law, and
(ii) you waive any right you may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Action, including, without
limitation, any Action conducted by the Equal Employment Opportunity Commission.
Further, you understand that, by executing this Release, you will be limiting
the availability of certain remedies that you may have against the Releasees and
also limiting your ability to pursue certain claims against the Releasees.


(e)The Company’s offer to you of this Agreement and the payments and benefits
set forth herein are not intended as, and shall not be construed as, any
admission of liability, wrongdoing or improper conduct by the Company. You
represent and acknowledge that you have not filed or caused to be filed any
charges, complaints, claims, actions, proceedings or demands for arbitration of
any kind in any forum against any Releasee.


(f)You acknowledge that you have been offered and have waived a period of time
of at least 21 days to consider whether to sign this Agreement, and the Company
agrees that you may cancel the Release and this Section 4 at any time during the
seven days following the date on which this Agreement has been signed by all
parties to this Agreement (the “Revocation Period”). In order to cancel or
revoke the Release and this Section 4, you must deliver to the Company’s General
Counsel written notice stating that you are canceling or revoking the Release
and this Section 4 during the Revocation Period. If the Release and this Section
4 are timely cancelled or revoked, none of the provisions of this Section 4
shall be effective or enforceable, and the Company shall not be obligated to
make the payments to you or to provide you with the benefits identified in
Sections 1(b)(iv), 1(b)(v) and 1(c). You acknowledge that, even if the Release
and this Section 4 are cancelled or revoked by you, the provisions of Section
1(a) hereof shall remain in full force and effect.


(g)You acknowledge and agree that you have entered into this Agreement knowingly
and willingly and have had ample opportunity to consider the terms and
provisions of this Agreement, including this Section 4.


5.     Miscellaneous.


(a)     Amendment; No Waiver. (i) No provisions of this Agreement may be
amended, modified, waived or discharged except by a written document signed by
you and a duly authorized officer of the Company (other than you). (ii) The
failure of a party to insist upon strict adherence to any term of this Agreement
on any occasion shall not be considered a waiver of such party’s rights or
deprive such party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. No failure or delay by either
party in exercising any right or power hereunder will operate as a waiver
thereof, nor will any single or partial exercise of any such right or power, or
any abandonment of any steps to enforce such a right or power, preclude any
other or further exercise thereof or the exercise of any other right or power.
No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by you
and such officer of the Company as may be specifically designated by the
Company’s board of directors. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


(b)     Section 409A of the Code. The parties intend that any amounts payable
hereunder comply with or are exempt from Section 409A of the Code (“Section
409A”) (including under Treasury Regulation §§ 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exceptions under
subparagraph (iii) and subparagraph (v)(D)) and other applicable provisions of
Treasury Regulation §§ 1.409A-1 through A-6). For purposes of Section 409A, each
of the payments that may be made under this Agreement shall be deemed to be a
separate payment for purposes of Section 409A. This Agreement shall be
administered, interpreted and construed in a manner that does not result in the
imposition of additional taxes, penalties or interest under Section 409A. The
Company and you agree to negotiate in good faith to make amendments to the
Agreement, as the parties mutually agree are necessary or desirable to avoid the
imposition of taxes, penalties or interest under Section 409A. Notwithstanding
the foregoing, the Company does not guarantee any particular tax effect, and you
shall be solely responsible and liable for the satisfaction of all taxes,
penalties and interest that may be imposed on or for the account of you in
connection with the Agreement, as amended by this Amendment, (including any
taxes, penalties and interest under Section 409A), and no member of the Company
Group shall have any obligation to indemnify or otherwise hold you (or any
beneficiary) harmless from any or all of such taxes, penalties or interest. With
respect to the time of payments of any amounts under the Agreement that are
“deferred compensation” subject to Section 409A, references in the Agreement to
“separation from employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A. For the avoidance
of doubt, it is intended that any expense reimbursement made to you hereunder
shall be exempt from Section 409A. Notwithstanding the foregoing, if any expense





--------------------------------------------------------------------------------





reimbursement made hereunder shall be determined to be “deferred compensation”
within the meaning of Section 409A, then (i) the amount of the indemnification
payment or expense reimbursement during one taxable year shall not affect the
amount of the expense reimbursement during any other taxable year, (ii) the
expense reimbursement shall be made on or before the last day of your taxable
year following the year in which the expense was incurred and (iii) the right to
expense reimbursement hereunder shall not be subject to liquidation or exchange
for another benefit. In addition, any reimbursements for COBRA coverage premiums
described in this Agreement shall be paid to you as promptly as practicable, and
in all events on or before the last day of the third taxable year of you
following the taxable year of the Company in which your employment terminated.


(c)     Withholding; Taxes. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, or other taxes as are
required or permitted to be withheld pursuant to any applicable law or
regulation, as applicable.


(d)     Assignment. (i) This Agreement is personal to you and without the prior
written consent of the Company shall not be assignable by you, except for (A)
the assignment by will or the laws of descent and distribution of any accrued
pecuniary interest held by you, and (B) any assignment or transfer that may be
permitted under the express terms of the applicable benefit plan or agreement.
Any assignment in violation of this Agreement shall be void. (ii) This Agreement
shall be binding on, and shall inure to the benefit of, the parties to it and
their respective heirs, legal representatives, successors and permitted assigns
(including, without limitation, in the event of your death, your estate and
heirs in the case of any payments due to you hereunder). (iii) You acknowledge
and agree that all of your covenants and obligations to the Company, as well as
the rights of the Company hereunder, shall run in favor of and shall be
enforceable by the Company and any successor or assign to all or substantially
all of the Company’s business or assets.


(e)     Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one business day in the case
of express mail or overnight courier service) to the parties at the following
addresses or facsimiles (or at such other address for a party as shall be
specified by like notice):


If to the Company:
Hexion Inc.
180 East Broad Street
Columbus, Ohio 43215-3799
Attention: General Counsel


If to you: To the most recent address listed on the Company’s books and records.


(f)     Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Any such determination pertaining to the
Restrictive Covenants shall be addressed as per the severability provisions of
the applicable documents. Upon such determination that any other term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.


(g)     Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and you with respect to the subject matter
hereof and supersedes all prior agreements and understandings (whether written
or oral), between you and the Company, relating to such subject matter. None of
the parties shall be liable or bound to any other party in any manner by any
representations and warranties or covenants relating to such subject matter
except as specifically set forth herein.


(h)Governing Law; No Construction against Drafter. This Agreement shall be
deemed to be made in the State of Ohio, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of Ohio, without regard to its principles of
conflicts of law. No provision of this Agreement or any related document will be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or drafted such provision.


(i)Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.


(j)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.





--------------------------------------------------------------------------------





Please indicate your understanding and acceptance of this Agreement by executing
below on both copies, and retaining one fully executed original for your files
and returning one fully executed original to me.
Judy, thank you for your years of dedicated service and best wishes.


Very truly yours,
HEXION INC.




By:_/s/ Craig O. Morrison___________
Craig O. Morrison
President and Chief Executive Officer




I hereby accept the terms of this Agreement and agree to abide by the provisions
hereof:


_/s/ Judith A. Sonnett______________
Judith A. Sonnett


Date: July 17, 2016





